

114 S2119 IS: Iran Policy Oversight Act of 2015
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2119IN THE SENATE OF THE UNITED STATESOctober 1, 2015Mr. Cardin (for himself, Mr. Bennet, Mr. Blumenthal, Mr. Wyden, Mr. Coons, Mr. Schumer, Mr. Warner, Mr. Booker, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for greater congressional oversight of Iran’s nuclear program,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Iran Policy Oversight Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy on deterrence.
					Sec. 4. Regional strategy for countering conventional and asymmetric Iranian activity and threats
			 in the Middle East and North Africa.
					Sec. 5. Authorization of additional security assistance to Israel.
					Sec. 6. Continuation in effect of sanctions with respect to Iranian entities and individuals
			 engaged in ballistic or cruise missile proliferation, or terrorism.
					Sec. 7. Continuation in effect of sanctions with respect to human rights abuses by Iran.
					Sec. 8. Reports on Iranian use of funds received as part of sanctions relief under the Joint
			 Comprehensive Plan of Action.
					Sec. 9. Expedited consideration of new terrorism-related sanctions against Iran.
					Sec. 10. Statements of policy.
					Sec. 11. Reports on Iranian research and development and breakout times.
					Sec. 12. Reporting on resolution of Iran’s past military dimensions of Iran’s nuclear program.
					Sec. 13. Statement of policy on effective re-imposition of sanctions.
					Sec. 14. United States coordinator for the Joint Comprehensive Plan of Action.
					Sec. 15. Unified policy on arms and ballistic and cruise missile sales to Iran.
					Sec. 16. International Atomic Energy Agency.
					Sec. 17. Definitions.
				
 2.FindingsCongress makes the following findings: (1)On May 22, 2015, the President signed into law the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17), a bill that passed the United States Congress with broad bipartisan support, continuing the robust role the Congress has played in oversight of the United States policy of preventing Iran from becoming a nuclear weapon state.
			(2)
 On July 14, 2015, the United States, France, Germany, the United Kingdom, the People’s Republic of China and the Russian Federation, with the High Representative of the European Union for Foreign Affairs and Security Policy, and Iran announced the completion of a Joint Comprehensive Plan of Action (JCPOA), specifying steps to be taken by Iran related to its nuclear program.
 3.Statement of policy on deterrenceIt is the policy of the United States— (1)that Iran does not have an inherent right to uranium enrichment;
 (2)to deter Iran from destabilizing regional activity and support for and acts of terrorism; and (3)that all of the options available to the United States, including the military option, remain available to prevent Iran from achieving a nuclear weapons capability.
			4.Regional strategy for countering conventional and asymmetric Iranian activity and threats in the
			 Middle East and North Africa
 Not later than January 10, 2016, and every two years thereafter, the Secretary of State, the Secretary of Defense, the Secretary of the Treasury, and the Director of National Intelligence shall jointly develop and submit to the appropriate congressional committees an unclassified ten-year strategy (which may contain a classified annex) to counter conventional and asymmetric Iranian activities and threats in the Middle East, North Africa, and beyond. The strategy shall include at a minimum the following elements:
 (1)A summary of the near and long-term United States objectives, plans, and means for building a regional security architecture capable of and committed to countering Iran’s destabilizing activities.
 (2)A summary of United States objectives for individual country capabilities and contributions to the regional security architecture, including an estimated timeline for achieving desired capabilities, for each member of the Gulf Cooperation Council, Egypt, Jordan, Iraq, and Israel.
 (3)An assessment of Iran’s grand strategy and objectives for the Middle East region, and an assessment of anticipated modifications to Iranian objectives, policies, and activities for achieving the grand strategy.
 (4)An assessment of Iran’s conventional force capabilities, and an assessment of Iranian plans to upgrade its conventional force capabilities, including its acquisition, development, and deployment of ballistic and cruise missile capabilities, unmanned aerial vehicles, and maritime offensive and anti-access/area denial capabilities, at 5, 8, and 10 years following the date of the enactment of this Act.
 (5)An assessment of Iran’s chemical and biological weapons capabilities, and an assessment of Iranian plans to upgrade its chemical and biological weapons capabilities.
 (6)An assessment of Iran’s asymmetric activities in the region, including— (A)the size, capabilities, and activities of the Iranian Revolutionary Guard Corps, including the Quds Force;
 (B)the size, capabilities, and activities of Iran’s cyber operations; (C)the types and amount of support, including funding, lethal and non-lethal contributions, and training, provided to Hezbollah, Hamas, special groups in Iraq, the Bashar al-Assad regime in Syria, Houthi fighters in Yemen, and other violent groups across the Middle East;
 (D)the scope and objectives of Iranian information operations and use of propaganda; and (E)an assessment of anticipated modifications by Iran to the activities described in subparagraphs (A) through (D) over the course of the next 10 to 15 years.
 (7)An assessment of Iran’s strategy regarding other countries in the region, including Syria, Lebanon, Iraq, Yemen, the Palestinian territories, and the countries of the Gulf Cooperation Council, and an assessment of any anticipated modifications to objectives, policies, and activities for achieving the grand strategy.
 (8)A description of current and planned activities, engagements, exercises, military sales, training, intelligence and surveillance support, and other forms of security assistance and cooperation for United States partners and allies in the region, in order to actively counter current Iranian conventional and asymmetric threats described under paragraphs (3) through (7), as well as to prepare for evolving threats from Iran over the course of the Joint Comprehensive Plan of Action, including an assessment of the impact of activities described in paragraph (7) on Israel’s qualitative military edge.
 (9)An outline of United States authorities, planning, and actions, unilaterally and in cooperation with foreign governments, to counter threats from Iran’s conventional force capabilities described under paragraph (4).
 (10)An outline, including specific examples, of United States authorities, planning, and actions, unilaterally and in cooperation with foreign governments, to counter Iran’s threat network described under subparagraphs (A) through (E) of paragraph (6) and paragraph (7), including—
 (A)interdiction of Iranian lethal arms bound for groups designated as foreign terrorist organizations by the United States under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);
 (B)interdiction of Iranian activities and prevention of Iranian harassment or interference in international commercial shipping lanes;
 (C)countering Iranian attempts to undermine or subvert internationally recognized governments in the Middle East region; and
 (D)countering Iran’s support for the regime of Bashar al-Assad in Syria, including— (i)financial assistance, military equipment and personnel, and other support provided to that regime; and
 (ii)support and direction to other armed actors that are not Syrian or Iranian and are acting on behalf of that regime.
 (11)A review of individual country contributions to the regional security architecture.
 (12)A review of efforts to counter Iran’s conventional and asymmetric capabilities in the Middle East and North Africa.
 (13)An assessment of the commitment and capabilities of United States allies and partners to countering Iran’s conventional and asymmetric capabilities in the Middle East and North Africa.
			5.Authorization of additional security assistance to Israel
			(a)Security assistance To address Iranian nuclear facilities
 (1)In generalThe President is authorized to take all necessary and appropriate measures, including providing offensive security assistance and applicable ordnance and delivery systems, to enhance Israel’s qualitative military edge, effectively deter conventional and nuclear threats from Iran, and counter non-peaceful nuclear activities by Iran.
 (2)DeploymentPursuant to consultations between the Governments of Israel and the United States, the President may, consistent with United States treaty obligations, transfer to the Government of Israel, as appropriate, ordnance and delivery systems under such terms and conditions as the President determines necessary, pursuant to the authority of paragraph (1). The President shall, as appropriate, ensure that Israeli personnel have the opportunity and means to train with such defense systems, including joint training exercises, consistent with the requirements of this paragraph.
				(b)Foreign military financing
 (1)FindingCongress finds that the Memorandum of Understanding between the United States and Israel setting annual foreign military financing levels for Israel is set to conclude at the end of fiscal year 2018, and the terms of its extension will be renegotiated over the 2015 through 2018 time period.
 (2)AuthorizationThe President is authorized to provide any additional foreign military financing to Israel in each fiscal year from fiscal year 2018 through fiscal year 2028 as may be needed to address threats from Iran.
 (c)Requirement To provide assistanceThe President shall provide, as appropriate, assistance and cooperation to Israel to ensure Israel’s qualitative military edge and effectively deter conventional and nuclear threats supported, directly or indirectly, by Iran.
			(d)United States-Israel Military and Intelligence Cooperation
 (1)FindingCongress finds that the United States and Israel have an established record of unprecedented military and intelligence cooperation, most recently furthered by the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296), which designated Israel as a major strategic partner of the United States.
 (2)AuthorizationThe President is authorized to accelerate co-development and support Israeli development of missile defense systems, and to engage in discussions to bolster the effectiveness of Israel’s conventional deterrent and deepen intelligence cooperation.
				6.Continuation in effect of sanctions with respect to Iranian entities and individuals engaged in
			 ballistic or cruise missile proliferation, or terrorism
 (a)Statement of policyIt shall be the policy of the United States, in interpreting the Joint Comprehensive Plan of Action, that nothing in the JCPOA limits or curtails the ability of Congress to pass sanctions legislation to address future Iranian terrorism activities and ballistic and cruise missile activities.
 (b)Sense of CongressIt is the sense of Congress that the Department of the Treasury's Office of Foreign Assets Control should be fully funded to ensure strict enforcement of sanctions against Iranian actors in the areas of ballistic or cruise missile proliferation and terrorism, and to ensure effective re-imposition of sanctions in the event of violation or breach by Iran of the JCPOA.
 (c)In generalSubtitle B of title II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by adding at the end the following:
				
					225.Continuation in effect of sanctions with respect to iranian entities and individuals engaged in
			 ballistic, cruise missile proliferation, or terrorism
 (a)Sanctions relating to blocking of propertyUnited States sanctions applicable with respect to Iranian persons, unless designated by name in Attachments 3 or 4 to Annex II of the Joint Comprehensive Plan of Action, under Executive Order 13382 (50 U.S.C. 1701 note; relating to blocking property of weapons of mass destruction proliferators and their supporters), or Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), as in effect on the day before the date of the enactment of this section, shall remain in effect until the President makes public the notification described in subsection (b).
						(b)Notification described
 The notification described in this subsection is one that provides a justification in writing for removing sanctions applicable to an Iranian person sanctioned pursuant to Executive Order 13382 or 13224 and is submitted in a timely manner.
 (c)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), or any other provision of law.
 (d)Joint Comprehensive Plan of Action definedIn this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action..
 (d)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 224 the following new item:
				Sec. 225. Continuation in effect of sanctions with respect to Iranian entities and individuals 
			 engaged in ballistic or cruise missile proliferation..
			7.Continuation in effect of sanctions with respect to human rights abuses by Iran
 (a)Statement of policyIt shall be the policy of the United States, in interpreting the Joint Comprehensive Plan of Action, that nothing in the JCPOA limits or curtails the ability of Congress to pass sanctions legislation to address future Iranian human rights abuses.
 (b)Sense of CongressIt is the sense of Congress that the Department of the Treasury's Office of Foreign Assets Control should be fully funded to ensure strict enforcement of sanctions against Iranian actors that commit human rights abuses, and to ensure effective re-imposition of sanctions in the event of violation or breach by Iran of the JCPOA.
 (c)Sanctions relating to abuses of human rightsUnited States sanctions applicable with respect to persons, unless designated by name in Attachments 3 or 4 of Annex II of the JCPOA, under Executive Order 13553, Executive Order 13606, or sections 2 or 3 of Executive Order 13628, as in effect on the day before the date of the enactment of this section, shall remain in effect until the President makes public the notification described in subsection (d).
			(d)Notification described
 The notification described in this subsection is one that provides a justification in writing for removing sanctions applicable to an Iranian person sanctioned pursuant to Executive Order 13553, Executive Order 13606, or section 2 or 3 of Executive Order 13628, and is submitted in a timely manner.
 (e)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), or any other provision of law.
			8.Reports on Iranian use of funds received as part of sanctions relief under the Joint Comprehensive
 Plan of ActionNot later than January 10, 2016, and every 180 days thereafter, the President shall submit to the appropriate congressional committees—
 (1)a description of— (A)the monetary value of direct and indirect sanctions relief received by Iran;
 (B)increases in funding for the IRGC and its Quds Force; and (C)changes in funding for regional activities and support for terrorist organizations, including Hezbollah, Hamas, and the regime of Bashar al-Assad; and
 (2)a determination on whether persons, including foreign financial institutions, providing financial support or assistance to any entity described in subparagraphs (B) and (C) of paragraph (1) are subject to United States economic sanctions.
			9.Expedited consideration of  new terrorism-related sanctions against Iran
 (a)DeterminationIf the President determines that the Government of Iran has directed or conducted an act of international terrorism against the United States or that the Government of Iran has substantially increased its operational or financial support for a terrorist organization that threatens the interests or allies of the United States, the President shall immediately notify Congress.
 (b)Qualifying legislation definedFor purposes of this section, the term qualifying legislation means only a bill of either House of Congress that authorizes or requires the President to impose sanctions on persons the President determines—
 (1)commit acts of international terrorism, at the direction of an official of the Government of Iran, that threaten the security of nationals of the United States or the national security, foreign policy, or economy of the United States; or
 (2)knowingly assist in, sponsor, or provide financial, material, or technological support for, or financial or other services to or in support of—
 (A)acts described in paragraph (1); or (B)foreign terrorist organizations that receive financial or other material support from the Government of Iran.
 (c)IntroductionDuring the 60-calendar day period after the President notifies Congress of a determination under subsection (a), qualifying legislation may be introduced—
 (1)in the House of Representatives, by the Majority Leader or the Minority Leader; and (2)in the Senate, by the Majority Leader (or the Majority leader’s designee) or the Minority Leader (or the Minority Leader’s designee).
				(d)Floor consideration in house of representatives
 (1)Reporting and dischargeIf a committee of the House to which qualifying legislation has been referred has not reported such qualifying legislation within 10 legislative days after the date of referral, that committee shall be discharged from further consideration thereof.
 (2)Proceeding to considerationBeginning on the third legislative day after each committee to which qualifying legislation has been referred reports it to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the qualifying legislation in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the qualifying legislation with regard to the same agreement. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationThe qualifying legislation shall be considered as read. All points of order against the qualifying legislation and against its consideration are waived. The previous question shall be considered as ordered on the qualifying legislation to final passage without intervening motion except two hours of debate equally divided and controlled by the sponsor of the qualifying legislation (or a designee) and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order.
				(e)Consideration in the senate
 (1)Committee referralQualifying legislation introduced in the Senate shall be referred to the Committee on Foreign Relations.
 (2)Reporting and dischargeIf the Committee on Foreign Relations has not reported such qualifying legislation within 10 session days after the date of referral of such legislation, that committee shall be discharged from further consideration of such legislation and the qualifying legislation shall be placed on the appropriate calendar.
 (3)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the committee authorized to consider qualifying legislation reports it to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of qualifying legislation, and all points of order against qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable and shall be subject to a 60-vote affirmative threshold for adoption. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of.
 (4)DebateDebate on qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the Majority and Minority Leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order.
 (5)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate.
 (6)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
 (7)Consideration of veto messagesDebate in the Senate of any veto message with respect to qualifying legislation, including all debatable motions and appeals in connection with such qualifying legislation, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the Minority Leader or their designees.
				(f)Rules relating to senate and house of representatives
 (1)Coordination with action by other houseIf, before the passage by one House of qualifying legislation of that House, that House receives qualifying legislation from the other House, then the following procedures shall apply:
 (A)The qualifying legislation of the other House shall not be referred to a committee. (B)With respect to qualifying legislation of the House receiving the legislation—
 (i)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (ii)the vote on passage shall be on the qualifying legislation of the other House. (2)Treatment of a bill of other houseIf one House fails to introduce qualifying legislation under this section, the qualifying legislation of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the qualifying legislation in the Senate, the Senate then receives a companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)Application to revenue measuresThe provisions of this subsection shall not apply in the House of Representatives to qualifying legislation which is a revenue measure.
 (g)DefinitionsIn this section: (1)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)KnowinglyThe term knowingly has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 10.Statements of policyIt shall be the policy of the United States, in interpreting the Joint Comprehensive Plan of Action (JCPOA), and any other related agreement, that—
 (1)no sanctions relief for Iran is to be provided pursuant to the JCPOA until Iran completes all activities as set forth in paragraphs 2, 4, 5, and 6 of the Roadmap for Clarification of Past and Present Outstanding Issues regarding Iran’s Nuclear Program, signed at Vienna July 14, 2015, between the International Atomic Energy Agency (IAEA) and Iran, and the completion of such activities is verified by the IAEA in a regular update by the Director General of the IAEA;
 (2)any action by the Government of Iran to treat the legitimate imposition of sanctions by the United States or its international partners based on support for terrorism, abuses of human rights, or Iran’s ballistic or cruise missile activities as grounds to cease performing on its commitments under the JCPOA in whole or in part would not be valid and would be inconsistent with the terms of the JCPOA; and
 (3)in the event that sanctions on Iran are re-imposed consistent with the JCPOA, such sanctions would not retroactively apply to activities, including activities under contractual arrangements, legitimately entered into prior to the re-imposition of sanctions, but sanctions may apply to activities, including activities under contractual arrangements entered into prior to the re-imposition of sanctions, to the extent such activities continue beyond the date of the re-imposition of sanctions.
 11.Reports on Iranian research and development and breakout timesSection 135(d) of the Atomic Energy Act of 1954 is amended by adding at the end the following new paragraph:
			
 (8)Report on Iranian research and development and breakout timesNot later than January 10, 2016, and every 180 days thereafter, the President shall submit to the appropriate congressional committees and leadership a report detailing—
 (A)any research and development conducted by Iran that is not in compliance with the JCPOA or that may substantially reduce the time for Iran to acquire a nuclear weapon;
 (B)an assessment of the period of time it would take Iran to acquire the nuclear material to produce one nuclear weapon; and
 (C)an assessment of the capacity and capability of the IAEA to effectively implement the verification regime required by the JCPOA, including whether the IAEA is receiving sufficient access to investigate suspicious sites or allegations of covert nuclear-related activities and whether it has the required funding, manpower, and authorities to undertake the verification regime required by the JCPOA..
 12.Reporting on resolution of Iran’s past military dimensions of Iran’s nuclear programNot later than 30 calendar days after the IAEA submits its final assessment on the resolution on all past and present outstanding issues related to Iran’s nuclear program to the Board of Governors, the President shall submit to the appropriate congressional committees and leadership a detailed report on the IAEA’s report to the Board of Governors, and shall provide to the appropriate congressional committees and leadership a briefing, in a classified setting as necessary, on how outstanding issues were resolved by the IAEA.
		13.Statement of policy on effective re-imposition of sanctions
 (a)FindingThere is a wide range of national and multilateral tools, including the re-imposition of sanctions, available to the United States and United States partners, including European allies, should Iran fail to meet its JCPOA commitments.
			(b)Statements of policy
 (1)The United States is prepared to enforce any violation of the JCPOA. (2)The United States should continue to ensure that a range of national and multilateral tools remain available to respond to non-performance by Iran of its JCPOA commitments.
 (3)The United States will continue to leverage the commitments of its European allies to join in re-imposing sanctions in a calibrated manner as appropriate in the event Iran violates the JCPOA incrementally.
				14.United States coordinator for the Joint Comprehensive Plan of Action
 (a)DesignationThe President shall designate within the Department of State a special coordinator for implementation of and compliance with the Joint Comprehensive Plan of Action regarding the Iran’s nuclear program (in this section referred to as the Coordinator).
 (b)StatusThe role of the Coordinator should be filled by an official of the Department of State appointed by and serving at the pleasure of the President.
 (c)DutiesThe Coordinator shall carry out the following duties: (1)Coordinate all activities related to implementation of the Joint Comprehensive Plan of Action, including—
 (A)activities of the United States Government necessary for implementation of the Joint Comprehensive Plan of Action;
 (B)activities of the United States Government to monitor all elements of the implementation of the JCPOA by Iran and track all incidences of noncompliance with the JCPOA; and
 (C)with the Secretary of Energy, activities of the United States Government with respect to the JCPOA that involve the International Atomic Energy Agency and other nongovernmental or multilateral organizations, as appropriate.
 (2)Coordinate with the Department of the Treasury and other agencies as appropriate— (A)to ensure the continued comprehensive investigation and designation of persons providing support for, or otherwise facilitating, the ability of the Government of Iran—
 (i)to acquire, develop, or engage in the proliferation of ballistic missiles or cruise missiles; (ii)to support, directly or indirectly, acts of international terrorism; or
 (iii)to commit human rights abuses; and (B)to assess and report on the use by the Government of Iran of funds made available through sanctions relief.
 (d)ConsultationsThe Coordinator shall consult with Congress, domestic and international nongovernmental organizations, and multilateral organizations and institutions as the Coordinator considers appropriate to fulfill the purposes of this section.
 15.Unified policy on arms and ballistic and cruise missile sales to IranIt is the sense of Congress that Iran should continue to be prohibited from undertaking any activity related to ballistic or cruise missiles capable of delivering nuclear weapons, including launches using ballistic or cruise missile technology, and United Nations member states should take all necessary measures to prevent the transfer of technology or technical assistance to Iran related to such activities.
		16.International Atomic Energy Agency
 (a)Sense of CongressIt is the sense of Congress that the International Atomic Energy Agency (IAEA) must have sufficient funding, manpower, and authority to undertake its verification responsibilities related to the JCPOA or any other related agreement, and the President should engage with international partners to ensure that the IAEA receives the full additional $10,600,000 per year necessary to fulfill its verification responsibilities under the JCPOA or any other related agreement.
 (b)ReportNot later than January 10, 2016, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report outlining efforts with international partners to achieve the goal in subsection (a) and identifying impediments to achieving the goal.
 (c)AuthorizationThere are authorized to be appropriated for fiscal years 2016 through 2026 such sums as may be necessary to meet the United States annual funding commitments to the IAEA as well as the United States portion of additional funds needed for the IAEA to fulfill its verification responsibilities under the JCPOA or any other related agreement.
 17.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means the appropriate congressional committees, the Majority and Minority Leaders of the Senate, and the Speaker, Majority Leader, and Minority Leader of the House of Representatives.
 (3)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
 (4)Intelligence communityThe term intelligence community means the intelligence community specified in or designated under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			